Petition for Writ of Habeas Corpus Dismissed for Lack of Jurisdiction
and Memorandum Opinion filed March 8, 2006








Petition for Writ of
Habeas Corpus Dismissed for Lack of Jurisdiction and Memorandum Opinion filed
March 8, 2006.





 





 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00178-CV
____________
 
IN RE MICHELLE BARKER, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF HABEAS CORPUS
 

 
M E M O R A N D U M   O
P I N I O N
On March 3, 2006, relator
Michelle Barker filed a petition for writ of habeas corpus in
this Court, claiming her children were wrongfully taken from her by the Texas
Department of Protective and Regulatory Services and requesting we order the
children returned.  Because the relief
sought by relator does not fall within this Court=s power to issue a writ of habeas
corpus,[1]
we dismiss relator=s petition for lack of
jurisdiction.   
PER CURIAM
Petition Dismissed for Lack of
Jurisdiction and Memorandum Opinion filed March 8, 2006.
Panel consists of Justices
Anderson, Edelman, and Frost




[1]See Tex. Gov=t Code Ann. ' 22.221(d) (Vernon 2004).